Name: 79/410/EEC: Commission Decision of 20 March 1979 authorizing Member States to permit temporarily the marketing of forestry reproductive material not complying with the requirements of Council Directive 66/404/EEC
 Type: Decision_ENTSCHEID
 Subject Matter: nan
 Date Published: 1979-04-25

 Avis juridique important|31979D041079/410/EEC: Commission Decision of 20 March 1979 authorizing Member States to permit temporarily the marketing of forestry reproductive material not complying with the requirements of Council Directive 66/404/EEC Official Journal L 103 , 25/04/1979 P. 0019 - 0024 Greek special edition: Chapter 03 Volume 25 P. 0051 ++++COMMISSION DECISION OF 20 MARCH 1979 AUTHORIZING MEMBER STATES TO PERMIT TEMPORARILY THE MARKETING OF FORESTRY REPRODUCTIVE MATERIAL NOT COMPLYING WITH THE REQUIREMENTS OF COUNCIL DIRECTIVE 66/404/EEC ( 79/410/EEC ) THE COMMISSION OF THE EUROPEAN COMMUNITIES , HAVING REGARD TO THE TREATY ESTABLISHING THE EUROPEAN ECONOMIC COMMUNITY , HAVING REGARD TO COUNCIL DIRECTIVE 66/404/EEC OF 14 JUNE 1966 ON THE MARKETING OF FORESTRY REPRODUCTIVE MATERIAL ( 1 ) , AS LAST AMENDED BY DIRECTIVE 75/445/EEC ( 2 ) , AND IN PARTICULAR ARTICLE 15 ( 1 ) THEREOF , HAVING REGARD TO THE REQUESTS SUBMITTED BY THE NINE MEMBER STATES , WHEREAS THE PRODUCTION OF REPRODUCTIVE MATERIAL OF THE SPECIES SET OUT IN THE ANNEX HERETO IS AT PRESENT INSUFFICIENT IN ALL MEMBER STATES SO THAT THEIR REQUIREMENTS FOR REPRODUCTIVE MATERIAL CONFORMING TO THE REQUIREMENTS OF THE ABOVE DIRECTIVE CANNOT BE MET ; WHEREAS THIRD COUNTRIES ARE NO LONGER IN A POSITION TO SUPPLY SUFFICIENT REPRODUCTIVE MATERIAL OF THE RELEVANT SPECIES WHICH CAN AFFORD THE SAME GUARANTEES AS COMMUNITY REPRODUCTIVE MATERIAL AND WHICH CONFORMS TO THE REQUIREMENTS OF THE ABOVE DIRECTIVE ; WHEREAS THE MEMBER STATES SHOULD THEREFORE BE AUTHORIZED TO ALLOW , FOR A LIMITED PERIOD , THE MARKETING OF REPRODUCTIVE MATERIAL OF THE RELEVANT SPECIES WHICH SATISFIES LESS STRINGENT REQUIREMENTS ; WHEREAS , FOR GENETIC REASONS , THE SEED MUST BE COLLECTED AT PLACES OF ORIGIN WITHIN THE NATURAL RANGE OF THE RELEVANT SPECIES AND THE STRICTEST POSSIBLE GUARANTEES MUST BE GIVEN TO ENSURE THE IDENTITY OF THE SEED ; WHEREAS EACH OF THE NINE MEMBER STATES SHOULD FURTHERMORE BE AUTHORIZED TO APPROVE FOR MARKETING IN ITS OWN TERRITORY SEED WHICH SATISFIES LESS STRINGENT REQUIREMENTS , TOGETHER WITH PLANTS PRODUCED THEREFROM , WHICH HAVE BEEN APPROVED FOR MARKETING UNDER THIS DECISION IN ANOTHER MEMBER STATE ; WHEREAS SUCH A MEASURE IS LIKELY TO PERMIT INTRA-COMMUNITY TRADE IN THE RELEVANT REPRODUCTIVE MATERIAL AND TO SATISFY BETTER THE RESPECTIVE NEEDS OF THE MEMBER STATES INVOLVED ; WHEREAS THE MEASURES PROVIDED FOR IN THIS DECISION ARE IN ACCORDANCE WITH THE OPINION OF THE STANDING COMMITTEE ON SEEDS AND PROPAGATING MATERIAL FOR AGRICULTURE , HORTICULTURE AND FORESTRY , HAS ADOPTED THIS DECISION : ARTICLE 1 1 . MEMBER STATES ARE HEREBY AUTHORIZED , ON THE TERMS SET OUT IN THE ANNEX HERETO AND ON CONDITION THAT THE PROOF SPECIFIED IN ARTICLE 2 IS FURNISHED WITH REGARD TO THE PLACE OF PROVENANCE OF THE SEED AND THE ALTITUDE AT WHICH IT WAS COLLECTED , TO APPROVE FOR MARKETING WITHIN THEIR OWN TERRITORY SEED SATISFYING LESS STRINGENT REQUIREMENTS . 2 . MEMBER STATES ARE FURTHER AUTHORIZED TO APPROVE FOR MARKETING IN THEIR OWN TERRITORY SEED APPROVED FOR MARKETING UNDER THIS DECISION IN ANOTHER MEMBER STATE . 3 . MEMBER STATES ARE FURTHER AUTHORIZED TO APPROVE FOR MARKETING IN THEIR OWN TERRITORY PLANTS PRODUCED FROM THE ABOVEMENTIONED SEED . ARTICLE 2 1 . THE PROOF REFERRED TO IN ARTICLE 1 ( 1 ) SHALL BE DEEMED TO BE FURNISHED WHERE THE SEED IS OF THE CATEGORY " SOURCE-IDENTIFIED REPRODUCTIVE MATERIAL " AS DEFINED IN THE OECD SCHEME FOR THE CONTROL OF FOREST REPRODUCTIVE MATERIAL MOVING IN INTERNATIONAL TRADE . 2 . WHERE THE OECD SCHEME REFERRED TO IN PARAGRAPH 1 IS NOT USED AT THE PLACE OF PROVENANCE OF THE SEED , OTHER OFFICIAL EVIDENCE SHALL BE ADMISSIBLE . 3 . WHERE OFFICIAL EVIDENCE CANNOT BE PROVIDED IN THE CASE OF THE SPECIES LARIX LEPTOLEPIS AND PINUS STROBUS , MEMBER STATES MAY ACCEPT OTHER NON-OFFICIAL EVIDENCE . ARTICLE 3 AUTHORIZATIONS GRANTED UNDER ARTICLE 1 ( 1 ) , WHICH CONCERN THE FIRST MARKETING IN THE TERRITORY OF DIFFERENT MEMBER STATES , SHALL EXPIRE ON 29 FEBRUARY 1980 . AUTHORIZATIONS GRANTED UNDER ARTICLE 1 ( 1 ) , WHICH DO NOT CONCERN THE FIRST MARKETING , AND AUTHORIZATIONS GRANTED UNDER ARTICLE 1 ( 2 ) , SHALL EXPIRE ON 31 DECEMBER 1982 . ARTICLE 4 MEMBER STATES SHALL , BEFORE 1 APRIL 1980 , NOTIFY THE COMMISSION OF THE QUANTITIES OF SEED SATISFYING LESS STRINGENT REQUIREMENTS WHICH ARE FIRST MARKETED IN THEIR OWN TERRITORY UNDER THIS DECISION . THE COMMISSION SHALL INFORM THE OTHER MEMBER STATES THEREOF . ARTICLE 5 THIS DECISION IS ADDRESSED TO THE MEMBER STATES . DONE AT BRUSSELS , 20 MARCH 1979 . FOR THE COMMISSION FINN GUNDELACH VICE-PRESIDENT ( 1 ) OJ NO 125 , 11 . 7 . 1966 , P . 2326/66 . ( 2 ) OJ NO L 196 , 26 . 7 . 1975 , P . 14 . BILAG - ANLAGE - ANNEX - ANNEXE - ALLEGATO - BIJLAGE MEDLEMSSTAT - MITGLIEDSTAAT - MEMBER STATE - ETAT MEMBRE - STATO MEMBRO - LID-STAAT*ABIES ALBA MILL.*FAGUS SILVATICA L.*LARIX DECIDUA MILL .* *KG*OPRINDELSE - HERKUNFT - PROVENANCE - PROVENIENZA - HERKOMST*KG*OPRINDELSE - HERKUNFT - PROVENANCE - PROVENIENZA - HERKOMST*KG*OPRINDELSE - HERKUNFT - PROVENANCE - PROVENIENZA - HERKOMST* B***4 000*R ( ALT . 900 M MAX ) *50*CS , PL ( ALT . 900 M MAX ) * D*800*DDR , CS , R , CH*15 000*DDR , CS , R , CH*120*CS* DK*1 000*R ( LAPOS-ALT . 700-850 MAX ) *10 000*CS ( KAKASOVCE ) , R ( ARAD REGION ) *** F*2 500*F , R , CH*5 000*R , CS*100*PL , CS* GB***6 150*R*200*CS , PL* I***1 000*I*** IRL******* L*** - ** - ** NL*75*R* - **50*PL , CS* MEDLEMSSTAT - MITGLIEDSTAAT - MEMBER STATE - ETAT MEMBRE - STATO MEMBRO - LID-STAAT*LARIX LEPTOLEPIS ( SIEB . AND ZUCC . GORD . ) *PICEA ABIES KARST.*PICEA SITCHENSIS TRAUTV . ET MEY .* *KG*OPRINDELSE - HERKUNFT - PROVENANCE - PROVENIENZA - HERKOMST*KG*OPRINDELSE - HERKUNFT - PROVENANCE - PROVENIENZA - HERKOMST*KG*OPRINDELSE - HERKUNFT - PROVENANCE - PROVENIENZA - HERKOMST* B*130*J ( HOKKAIDO ) *200*PL ( CARPATHIANS ) , R , CS ( ALT . 900 M MAX ) *50*USA ( WASHINGTON ) * D* - **130*PL , CS , R , SU , H , DDR*350*USA ( WASHINGTON ) , CDN ( BRITISH COLUMBIA ) * DK***250*R ( MOLDOVITA , TOPLITA ) *125*USA ( WASHINGTON , ZONE 012 ) * F*250*J*600*PL , R*150*USA ( WASHINGTON ) * GB*100*J*250*R , PL*1 250*CDN* I*30*J***** IRL*46*J***** L* - ** - ** - ** NL*80*J*200*PL , CS*25** MEDLEMSSTAT - MITGLIEDSTAAT - MEMBER STATE - ETAT MEMBRE - STATO MEMBRO - LID-STAAT*PINUS NIGRA ARN.*PINUS SILVESTRIS L.*PINUS STROBUS L .* *KG*OPRINDELSE - HERKUNFT - PROVENANCE - PROVENIENZA - HERKOMST*KG*OPRINDELSE - HERKUNFT - PROVENANCE - PROVENIENZA - HERKOMST*KG*OPRINDELSE - HERKUNFT - PROVENANCE - PROVENIENZA - HERKOMST* B*****50*A , YU* D*400*YU*100*PL , SU*100*USA ( APPALACHIANS ) , A , DDR , CS* DK*75*YU* ( SLOVAKIA ) ( 300-500 MAX ) *250*N ( SAEVERAAS ) , SU ( LI ) *25*USA ( MINNESOTA , CHIPPEWA NATIONAL FOREST ) * F*200*YU*400*PL , SU*100*USA ( APPALACHIANS ) , CH* GB******* I*****50*USA ( APPALACHIANS ) * IRL******* L* - ** - ** - ** NL*200*YU* - **75*CDN ( ONTARIO ) , USA ( APPALACHIANS ) * MEDLEMSSTAT - MITGLIEDSTAAT - MEMBER STATE - ETAT MEMBRE STATO MEMBRO - LID-STAAT*PSEUDOTSUGA TAXIFOLIA ( POIR . ) BRITT.*QUERCUS BOREALIS MICHX.*QUERCUS PENDUNCULATA EHRH .* *KG*OPRINDELSE - HERKUNFT - PROVENANCE - PROVENIENZA - HERKOMST*KG*OPRINDELSE - HERKUNFT - PROVENANCE - PROVENIENZA - HERKOMST*KG*OPRINDELSE - HERKUNFT - PROVENANCE - PROVENIENZA - HERKOMST* B*500*USA ( WASHINGTON , WEST CASCADES ) ( ALT . 900 M MAX ) ***** D*6 000*CDN ( BRITISH COLUMBIA ) USA ( OREGON , WASHINGTON ) *5 500*CS , DDR , USA ( APPALACHIANS ) *20 000*DDR , YU* DK*150*USA ( WASHINGTON , ZONES 211 AND 403 ) ***** F*4 000*USA ( OREGON , WASHINGTON ) ***10 000*F , R* GB*300*CDN , USA*1 450*PL , R , CS , EEC*10 150*R , PL* I*500*USA ( WASHINGTON , OREGON , CALIFORNIA ) ***2 000*I* IRL*60*USA ( WASHINGTON ) ***** L* - ** - ** - ** NL* - ** - ** - ** MEDLEMSSTAT - MITGLIEDSTAAT - MEMBER STATE - ETAT MEMBRE - STATO MEMBRO - LID-STAAT*QUERCUS SESSILIFIORA SAL .* *KG*OPRINDELSE - HERKUNFT - PROVENANCE - PROVENIENZA - HERKOMST* B*** D* - ** DK*15 000*N ( AGDER , ARENDAL , ZONE F ) * F*15 000*F , R* GB*7 000*R , PL* I*3 000*I* IRL*** L* - ** NL* - ** LEGEND THE MEMBER STATES AND THE STATES OF PROVENANCE ARE INDICATED IN THE ORDER OF THE ABBREVIATIONS OF THE INTERNATIONAL CODE USED FOR MOTOR VEHICLES . 1 . MEMBER STATES B = KINGDOM OF BELGIUM D = FEDERAL REPUBLIC OF GERMANY DK = KINGDOM OF DENMARK F = FRENCH REPUBLIC GB = UNITED KINGDOM I = ITALIAN REPUBLIC IRL = IRELAND L = GRAND DUCHY OF LUXEMBOURG NL = KINGDOM OF THE NETHERLANDS 2 . STATES OF PROVENANCE A = AUSTRIA CDN = CANADA CH = SWITZERLAND CS = CZECHOSLOVAKIA DDR = GERMAN DEMOCRATIC REPUBLIC H = HUNGARY J = JAPAN N = NORWAY PL = POLAND PL(CA ) = POLAND ( CARPATHIANS ) R = ROMANIA SU(LI ) = UNION OF SOVIET SOCIALIST REPUBLICS ( LITHUANIA ) SU = UNION OF SOVIET SOCIALIST REPUBLICS USA = UNITED STATES OF AMERICA YU = YUGOSLAVIA